As filed with the Securities and Exchange Commission on May 19 , 201 5 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Sypris Solutions , INC. (Exact name of registrant as specified in its charter) Delaware 61-1321992 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 Bullitt Lane, Suite 450 Louisville, Kentucky 40222 (502) 329-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Sypris Solutions, Inc. 5 Sypris Omnibus Plan (Full title of the Plan) Jeffrey T. Gill President and Chief Executive Officer Sypris Solutions, Inc. 101 Bullitt Lane, Suite 450 Louisville, Kentucky 40222 (502) 329-2000 (Name, address and telephone number of agent for service) Copies to: John B. Beckman Hogan Lovells US LLP 555 Thirteenth Street, N.W. Washington, D.C. 20004 (202) 637-5600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be Registered (1) Proposed maximum offering price per unit (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common Stock, par value $0.01 per share 3,476,021shares $ Pursuant to Rule 416(a) of the Securities Act of 1933, this Registration Statement also covers an indeterminate number of shares that may become issuable under the plan as a result of a stock split, stock dividend or similar adjustment of the outstanding Common Stock. Calculated pursuant to Rule 457(c) and (h) under the Securities Act of 1933 on the basis of $1.46 per share, which was the average of the high and low selling prices of the Registrant’s Common Stock as reported on the NASDAQ StockMarket on May 18, 2015. PART I As permitted by the rules of the Securities and Exchange Commission (the “Commission”), this Registration Statement omits the information specified in PartI of FormS-8. The documents containing the information specified in PartI will be delivered to the participants in the plan as required by Rule428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”). Such documents are not being filed with the Commission as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule424. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of PartII hereof, taken together, constitute a prospectus that meets the requirements of Section10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference Sypris Solutions, Inc. (the “Company”) hereby incorporates by reference into this Registration Statement the following documents: (a) The Company’s Annual Report on Form10-K for the fiscal year ended December 31, 2014; (b) The Company’s Current Reports on Form 8-K filed January 7, February 17, March 6, March 18 and May 7, 2015 (except that any portions which are furnished and not filed shall not be deemed incorporated); (c) The Company’s Quarterly Report on Form10-Q for the quarterly period ended April 5, 2015; and (d) The description of the Company’s common stock, $.01 par value (the “Common Stock”), which is contained in the Company’s current report on Form 8-K/A filed May 13, 1998, pursuant to Section 13 of the 1934 Act (Commission File No. 000-24020), including any amendment or report filed for the purpose of updating such description. All documents subsequently filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered have been sold, or which deregisters all securities remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents (other than any documents, or portions of documents, not deemed to be filed
